Citation Nr: 1419341	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-40 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a disability evaluation in excess of 60 percent from June 1, 2009 for residuals of prostate cancer.  

3. Entitlement to service connection for renal dysfunction, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1965 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions dated May 2008, March 2009, and April 2010 issued by the Columbia, South Carolina Regional Office (RO).  

For purposes of clarity, the Board notes that although the March 2009 rating decision reduced the Veteran's evaluation of prostate cancer residuals from 100 percent to 60 percent, the issue before the Board has been characterized as a claim for an increased rating claim rather than a reduction in benefits.  38 C.F.R. § 4.115(b), Diagnostic Code 7528 (2013); Rossiello v. Principi, 3 Vet. App. 430 (1992).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals documents that are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain examinations and outstanding documents.  Regarding residuals of prostate cancer, a March 2010 VA examination failed to address whether the Veteran's symptoms met some of the rating criteria for a higher evaluation.  Residuals of prostate cancer are evaluated by analogy to either voiding dysfunction or renal dysfunction.  See 38 C.F.R. § 4.115(b), Diagnostic Code 7528.  The Veteran is currently in receipt of a 60 percent evaluation, the maximum schedular evaluation for voiding dysfunction.  Under renal dysfunction, an 80 percent evaluation or a 100 percent rating is potentially assignable, if it is the predominant manifestation.  The most recent exam makes no determination as to what is predominant.  Although the March 2010 examiner addressed some of the criteria relating to laboratory results, he did not discuss the remaining factors.  Therefore the current examination is inadequate for rating purposes.

A new examination for PTSD is required because the examination on file is not current.  The latest PTSD examination is dated from August 2010; since then, in an April 2011 statement, the Veteran's representative reported that his symptoms had worsened.  Specifically, he reported that the Veteran was experiencing auditory hallucinations and suicidal ideation-symptoms that were specifically denied in the 2010 examination.  Therefore another examination is warranted.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As to service connection for renal dysfunction, the current opinion is also inadequate.  First, it is unclear whether the Veteran has a current disorder involving his kidneys.  Although the March 2010 examiner noted that the Veteran "does have renal dysfunction with impending dialysis," he concluded that objective clinical and laboratory studies did not support a diagnosis for nephropathy.  Moreover, the examiner did not review the claims file or provide an opinion regarding a nexus to service or diabetes mellitus.  Thus, a new examination and opinion are needed.  See Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against other evidence in the record so that the Board will not have to rely on its own lay opinion to make a decision).

Finally, there may be outstanding Social Security records that need to be obtained.  In May 2010, VA requested records from the Social Security Administration but received a negative response.  However, a June 2010 Social Security Administration document shows that the Veteran applied that month-a few weeks after VA's inquiry.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his PTSD, residuals of prostate cancer, diabetes mellitus and claimed renal dysfunction that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The AOJ should then obtain these records and associate them with the claims folder.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2. The Social Security Administration should also be contacted, and all medical records associated with the Veteran's claim for benefits from that agency should be obtained and associated with the claims file.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3. After completing #1 and #2 above, and whether records are obtained or not, the Veteran must be afforded examinations to assess the current severity of both his service-connected PTSD and prostate cancer residuals as well as whether any renal dysfunction is related to service.  The examiners are to be provided access to the claims folder and Virtual VA as appropriate. The examiners must specify in the report that the claims file and Virtual VA records have been reviewed.  The following should be completed:

(a) In accordance with the latest worksheet for rating PTSD, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his PTSD.  A complete rationale for any opinion expressed must be provided.

(b) In accordance with the latest worksheet for rating residuals of prostate cancer, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the prostate cancer residuals.  A complete rationale for any opinion expressed must be provided.  It should be indicated whether voiding dysfunction of renal impairment is the predominant symptom.

(c) After a review of the evidence of record and an examination, the examiner should determine whether the Veteran currently has renal dysfunction.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any renal dysfunction was incurred in or aggravated by service.  Additionally, the examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected diabetes mellitus caused or aggravated any renal dysfunction.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



